UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:333-177125 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 45-4585178 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington98043 (Address of principal executive offices; Zip Code) (425) 771-5299 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At June [], 2012, there were no issued and outstanding shares of the issuer’s common stock. FS BANCORP, INC. AND SUBSIDIARY 10-Q TABLE OF CONTENTS FS Bancorp, Inc., a Washington corporation, was formed in connection with the conversion of 1st Security Bank of Washington from the mutual to the stock form of organization.As of the date hereof, the conversion has not been completed and FS Bancorp has not issued any shares ofits common stock, and has no assets or liabilities, and has not conducted any business other than that of an organizational nature.For a further discussion of FS Bancorp, Inc.’s formation and operations, see the Registration Statement on Form S-1 (SEC Registration No. 333-177125).Based on the foregoing, the information presented in this Form 10-Q is for 1st Security Bank of Washington, the proposed subsidiary of FS Bancorp, Inc. Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 2 Statements of Income for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 3 Statements of Comprehensive Income for Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Statements of Equity as of March 31, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Notes to Financial Statements 7-29 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 39 PART IIOTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 1 FS BANCORP, INC. BALANCE SHEETS (Dollars in thousands) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits at other financial institutions Total cash and cash equivalents Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale – Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned Other assets TOTAL ASSETS $ $ LIABILITIES Deposits Interest-bearing accounts $ $ Noninterest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 8) EQUITY Retained earnings Accumulated other comprehensive income Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to these financial statements. 2 FS BANCORP, INC. STATEMENTS OF INCOME (Dollars in thousands) Three Months Ended March 31, INTEREST INCOME Loans receivable $ $ Interest and dividends on investment securities, and cash and cash equivalents 50 Total interest income INTEREST EXPENSE Deposits Borrowings 46 44 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans – Gain on sale of investment securities 12 – Other noninterest income 77 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value write-downs, net of (gain) loss on sales 73 OREO expenses 34 54 Loan costs Professional and board fees FDIC insurance 63 Marketing and advertising 53 41 Impairment gain on mortgage servicing rights (1 ) – Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAX PROVISION FOR INCOME TAX EXPENSE – – NET INCOME $ $ See accompanying notes to these financial statements. 3 FS BANCORP, INC. STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) March 31, March 31, Net Income $ $ Other comprehensive loss, net of tax: Unrealized loss on avavilable-for-sale securities: Unrealized holding loss arising during period (6
